DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 are examined on merits herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 2-4 of Claim 1 recite: “a first transistor and a second transistor, disposed on a substrate, wherein each of the first and second transistors comprises a gate disposed on the substrate and two source/drain regions disposed in the substrate”. Since transistors cannot be disposed on the substrate when some of their parts are disposed in the substrate, Examiner suggests changing the recitation to the following: “a first transistor and a second transistor, wherein each of the first and second transistors comprises a gate disposed on a substrate and two source/drain regions disposed in the substrate”.
Lines 17-18 recite: “wherein the first extension portion and the second extension portion are respectively disposed between the circuit portion and the at least one dummy portion”. Since a claimed structure of Claim 1, shown in Fig. 1D, has first and second extension portions formed at opposite sides of the dummy portion and between the dummy portion and different parts of the circuit portion, each of the first extension portion and the second extension portion is respectively disposed between a corresponding part of the circuit portion and the at least one dummy portion”. 
Appropriate corrections are required.

Allowable Subject Matter
Claims 1-6 are allowed.
Reason for Allowance
The following is Examiner’ Statement of Reasons for Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fails to anticipate or render obvious all limitations related to the “at least one dummy portion”.
Re Claims 2-6: Claims 2-6 are allowed due to dependency on Claim 1.
The prior arts of record include at least the following: Li et al. (US 10,020,311), Hoshizaki (US 2015/0311274), Maki et al. (US 2018/0040365), Matsuzaki et al. (US 2016/0172009), and Tu (US 2012/0091519).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/03/22